97 N.E.2d 658 (1951)
155 Ohio St. 162
VILLAGE OF GLOUSTER et al.
v.
PUBLIC UTILITIES COMMISSION.
No. 32315.
Supreme Court of Ohio.
March 21, 1951.
Harold Rose, Village Solicitor, Athens, and R. G. Tague, Village Solicitor, Emerson C. Wagner, New Lexington, John W. Bolin, Athens, and Herbert & Dombey, Columbus, for appellants.
Herbert S. Duffy and C. William O'Neill, Attys. Gen., Kenneth B. Johnson, Columbus, and W. A. Wilkinson, Cleveland, for appellee.
PER CURIAM.
The New York Central Railroad Company filed with the Public Utilities Commission an application for authority to discontinue the operation, between Columbus and the Ohio-West Virginia state line at Kanauga, Gallia county, and intermediate points, of its passenger trains Nos. 5 and 6, which operate between Columbus, Ohio, and Charleston, West Virginia. The applicant alleges in its application that the number of passengers and volume of express and mail traffic available to and using the trains are insufficient to justify their continued operation either on the basis of benefit to the public or financial return to applicant.
After hearing, the Public Utilities Commission granted the application for discontinuance *659 of service, and the cause is in this court on appeal from that order.
As this court will not substitute its judgment for that of the commission, the evidence being in conflict, and, as the order is not unlawful or unreasonable or against the manifest weight of the evidence, it is, therefore, affirmed.
Order affirmed.
ZIMMERMAN, STEWART, MIDDLTON, TAFT, MATTHIAS and HART, JJ., concur.
WEYGANDT, C. J., not participating.